

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER ANY STATE SECURITIES LAW.  THE COMPANY WILL NOT TRANSFER THIS WARRANT, OR
ANY SHARES OF COMMON SHARES ISSUABLE UPON EXERCISE, UNLESS (i) THERE IS AN
EFFECTIVE REGISTRATION COVERING THIS WARRANT OR SHARES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, (ii) IT FIRST RECEIVES AN OPINION OF COUNSEL,
IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, STATING THAT
THE PROPOSED TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT AND UNDER ALL
APPLICABLE STATE SECURITIES LAWS, OR (iii) THE TRANSFER IS MADE PURSUANT TO RULE
144 PROMULGATED UNDER THE ACT.
 
Warrant Holder:  «Name»
 Dated:  _________, 200_


For the Purchase of «Warrant» Shares of Common Stock
No. «Number»

 
WARRANT FOR THE PURCHASE OF
SHARES OF COMMON STOCK OF
 
DEER CONSUMER PRODUCTS, INC.
 
Expiring Three Years from the Date Hereof
 
FOR VALUE RECEIVED, Deer Consumer Products, Inc. (“Company”), hereby certifies
that the Warrant Holder specified above, or his registered assigns (“Registered
Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company on or before the third anniversary of the date hereof, that number
of shares of Common Stock, $.001 par value, of the Company (“Common Stock”) set
forth above, at a purchase price equal to $1.50 per share (as may be adjusted as
provided below) upon the terms and conditions set forth herein.  The number of
shares of Common Stock purchasable upon exercise of this Warrant, and the
purchase price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Exercise Price,” respectively.
 
1. Registration of Transfers and Exchanges.
 
(i) The Company shall register the transfer of any portion of this Warrant in
the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Transfer Agent or
to the Company, provided, however, that the Holder shall not make any transfers
to any transferee pursuant to this Section for the right to acquire less than
50,000 Warrant Shares (or the balance of the Warrant Shares to which this
Warrant relates).  Upon any such registration or transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance of such transferee of all of the rights
and obligations of a holder of a Warrant.
 

--------------------------------------------------------------------------------


 
(ii) This Warrant is exchangeable, upon the surrender hereof by the Holder to
the office of the Company for one or more New Warrants, evidencing in the
aggregate the right to purchase the number of Warrant Shares which may then be
purchased hereunder.  Any such New Warrant will be dated the date of such
exchange.
 
2. Exercise.
 
(i) Procedure for Exercise.  Subject to the conditions and terms set forth
herein, this Warrant may be exercised by the Registered Holder (“Conversion
Right”), in whole or in part, by the surrender of this Warrant (with the Notice
of Exercise Form attached hereto as Exhibit 1 duly executed by such Registered
Holder) at the principal office of the Company, or at such other office or
agency as the Company may designate, accompanied by payment in full, in lawful
money of the United States, of an amount equal to the then applicable Exercise
Price multiplied by the number of Warrant Shares then being purchased upon such
exercise.
 
(ii) Exercise of Conversion Right.  Subject to the terms and conditions set
forth herein, the Conversion Right may be exercised by the Holder on any
business day by delivering to the Company the Warrant with a duly executed
Notice of Exercise Form attached hereto as Exhibit 1 with the conversion section
completed by specifying the total number of shares of Common Stock the
Registered Holder will purchase pursuant to such conversion.
 
(iii) Date of Exercise.  Each exercise of this Warrant shall be deemed to have
been effected immediately prior to the close of business on the day on which
this Warrant shall have been surrendered to the Company.  At such time, the
person or persons in whose name or names any certificates for Warrant Shares
shall be issuable upon such exercise shall be deemed to have become the holder
or holders of record of the Warrant Shares represented by such certificates.
 
(iv) Issuance of Certificate.  As soon as practicable after the exercise of the
purchase right represented by this Warrant, the Company at its expense will
cause to be issued in the name of, and delivered to, the Registered Holder, or,
subject to the terms and conditions hereof, to such other individual or entity
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:
 
(a) a certificate or certificates for the number of full shares of Warrant
Shares to which such Registered Holder shall be entitled upon such exercise
plus, in lieu of any fractional share to which such Registered Holder would
otherwise be entitled, cash in an amount determined pursuant to Section 4
hereof, and
 
(b) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, stating on the face or faces thereof the number of
shares currently stated on the face of this Warrant minus the number of such
shares purchased by the Registered Holder upon such exercise as provided in
subsection 2(i) above.
 
2

--------------------------------------------------------------------------------


 
(v) Exercise of Warrant.  The Warrant may be exercised in whole or from time to
time in part on or prior to the third anniversary of the date hereof, as first
set forth above.
 
3. Adjustments.
 
(i) Split, Subdivision or Combination of Shares.  If, at any time while this
Warrant remains outstanding and unexpired, the outstanding shares of the
Company’s Common Stock shall be subdivided or split into a greater number of
shares, or a dividend in Common Stock shall be paid in respect of Common Stock,
the Exercise Price in effect immediately prior to such subdivision or at the
record date of such dividend shall, simultaneously with the effectiveness of
such subdivision or split or immediately after the record date of such dividend
(as the case may be), shall be proportionately decreased.  If the outstanding
shares of Common Stock shall be combined or reverse-split into a smaller number
of shares, the Exercise Price in effect immediately prior to such combination or
reverse split shall, simultaneously with the effectiveness of such combination
or reverse split, be proportionately increased.  When any adjustment is required
to be made in the Exercise Price, the number of shares of Warrant Shares
purchasable upon the exercise of this Warrant shall be changed to the number
determined by dividing (i) an amount equal to the number of shares issuable upon
the exercise of this Warrant immediately prior to such adjustment, multiplied by
the Exercise Price in effect immediately prior to such adjustment, by (ii) the
Exercise Price in effect immediately after such adjustment.
 
(ii) Reclassification, Reorganization, Consolidation or Merger.  In the case of
any reclassification of the Common Stock (other than a change in par value or a
subdivision or combination as provided for in subsection 3(i) above), or any
reorganization, consolidation or merger of the Company with or into another
corporation (other than a merger or reorganization with respect to which the
Company is the continuing corporation and which does not result in any
reclassification of the Common Stock), or a transfer of all or substantially all
of the assets of the Company, or the payment of a liquidating distribution then,
as part of any such reorganization, reclassification, consolidation, merger,
sale or liquidating distribution, lawful provision shall be made so that the
Registered Holder of this Warrant shall have the right thereafter to receive
upon the exercise hereof, the kind and amount of shares of stock or other
securities or property which such Registered Holder would have been entitled to
receive if, immediately prior to any such reorganization, reclassification,
consolidation, merger, sale or liquidating distribution, as the case may be,
such Registered Holder had held the number of shares of Common Stock which were
then purchasable upon the exercise of this Warrant.  In any such case,
appropriate adjustment (as reasonably determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth herein
with respect to the rights and interests thereafter of the Registered Holder of
this Warrant such that the provisions set forth in this Section 3 (including
provisions with respect to the Exercise Price) shall thereafter be applicable,
as nearly as is reasonably practicable, in relation to any shares of stock or
other securities or property thereafter deliverable upon the exercise of this
Warrant.
 
(iii) Price Adjustment.  No adjustment in the per share Exercise Price shall be
required unless such adjustment would require an increase or decrease in the
Exercise Price of at least $0.01; provided, however, that any adjustments which
by reason of this paragraph are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.  All calculations under
this Section 3 shall be made to the nearest cent or to the nearest 1/100th of a
share, as the case may be.
 
3

--------------------------------------------------------------------------------


 
(iv) No Impairment.  The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section 3 and in
the taking of all such actions as may be necessary or appropriate in order to
protect against impairment of the rights of the Registered Holder of this
Warrant to adjustments in the Exercise Price.
 
(v) Notice of Adjustment.  Upon any adjustment of the Exercise Price or
extension of the Warrant exercise period, the Company shall forthwith give
written notice thereto to the Registered Holder of this Warrant describing the
event requiring the adjustment, stating the adjusted Exercise Price and the
adjusted number of shares purchasable upon the exercise hereof resulting from
such event, and setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.
 
4. Fractional Shares.  The Company shall not be required to issue fractions of
shares of Common Stock upon exercise.  If any fractions of a share would, but
for this Section 4, be issuable upon any exercise, in lieu of such fractional
share the Company shall round up or down to the nearest whole number.
 
5. Limitation on Sales.  Each holder of this Warrant acknowledges that this
Warrant and the Warrant Shares, as of the date of original issuance of this
Warrant, have not been registered under the Securities Act of 1933, as amended
(“Act”), and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Warrant or any Warrant Shares issued upon its exercise
in the absence of (i) an effective registration statement under the Act as to
this Warrant or such Warrant Shares or (ii) an opinion of counsel, reasonably
acceptable to the Company and its counsel, that such registration and
qualification are not required.  The Warrant Shares issued upon exercise thereof
shall be imprinted with a legend in substantially the following form:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE
STATE SECURITIES LAWS, AND ACCORDINGLY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OR IN A TRANSACTION NOT SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT AND UNDER ALL APPLICABLE STATE SECURITIES LAWS
OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT."
 
4

--------------------------------------------------------------------------------




6. Notices of Record Date.  In case:  (i) the Company shall take a record of the
holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of any class or any other
securities, or to receive any other right, or (ii) of any capital reorganization
of the Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company, or (iii)
of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will mail or cause to be
mailed to the Registered Holder of this Warrant a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up.  Such notice shall be mailed at least ten (10) days
prior to the record date or effective date for the event specified in such
notice, provided that the failure to mail such notice shall not affect the
legality or validity of any such action.
 
7. Reservation of Stock.  The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such shares of Common Stock and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant.  So long as
this Warrant remains outstanding, the Company shall maintain the listing of the
shares of Common Stock to be issued upon exercise on each national securities
exchange on which Common Stock is listed (on the Nasdaq Over-The-Counter service
if the Common Stock is then quoted on such service/bulletin board).
 
8. Replacement of Warrants.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
 
5

--------------------------------------------------------------------------------


 
9. Transfers, etc.
 
(i) Warrant Register.  The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant.  Any Registered Holder
may change its, his or her address as shown on the warrant register by written
notice to the Company requesting such change.
 
(ii) Registered Holder.  Until any transfer of this Warrant is made in the
warrant register, the Company may treat the Registered Holder of this Warrant as
the absolute owner hereof for all purposes; provided, however, that if and when
this Warrant is properly assigned in blank, the Company may (but shall not be
obligated to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.
 
10. No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.
 
11. Successors.  The rights and obligations of the parties to this Warrant will
inure to the benefit of and be binding upon the Company and any transferees of
Warrant Holder.
 
12. Change or Waiver.  Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement of the
change or waiver is sought.
 
13. Headings.  The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.
 
14. Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the state of New York, without giving effect to
principles of conflicts of laws.
 
15. Jurisdiction and Venue.  The Company (i) agrees that any legal suit, action
or proceeding arising out of or relating to this Warrant shall be instituted
exclusively in any state court located in New York, New York or in the United
States District Court for the Southern District of New York, (ii) waives any
objection to the venue of any such suit, action or proceeding and the right to
assert that such forum is not a convenient forum for such suit, action or
proceeding, and (iii) irrevocably consents to the jurisdiction of any state
court located in New York, New York and the United States District Court for the
Southern District of New York in any such suit, action or proceeding, and the
Company further agrees to accept and acknowledge service or any and all process
which may be served in any such suit, action or proceeding in any state court
located in New York, New York or in the United States District Court for the
Southern District of New York and agrees that service of process upon it mailed
by certified mail to its address shall be deemed in every respect effective
service of process upon it in any suit, action or proceeding.
 
6

--------------------------------------------------------------------------------


 
16. Mailing of Notices, etc.  All notices and other communications under this
Warrant (except payment) shall be in writing and shall be sufficiently given if
sent to the Registered Holder or the Company, as the case may be, by hand
delivery, private overnight courier, with acknowledgment of receipt, or by
registered or certified mail, return receipt requested, as follows:
 
Registered Holder:  To Registered Holder’s address as provided on the
Subscription Agreement or otherwise in the Company’s Records.
 
The Company:  To the Company’s Principal Executive Offices Attention: President
and Chief Executive Officer.
 
(with a copy, which shall not constitute notice to):
 
The Newman Law Firm, PLLC
 
14 Wall Street, 20th Floor
 
New York, NY  10005
 
or to such other address as any of them, by notice to the others may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery in person or by overnight courier or five (5) business days
after mailing.
 

  DEER CONSUMER PRODUCTS, INC.          
 
By:
/s/      Name:  Ying He     Title:   Chief Executive Officer          

 
7

--------------------------------------------------------------------------------


 
EXHIBIT 1


NOTICE OF EXERCISE
 
Date:                                      

TO:           Deer Consumer Products, Inc.
Area 2, 1/F, Building M-6, Central High-Tech Industrial Park, Nanshan, Shenzhen,
Peoples Republic of China
Attn: Mr. Ying He, Chief Executive Officer




1. The undersigned hereby elects to purchase ______ shares of the Common Stock
of Deer Consumer Products, Inc. pursuant to terms of the attached Warrant, and
tenders herewith payment of $______ (at the rate of $_____ per share of Common
Stock) in payment of the Exercise Price(s) pursuant thereto, together with all
applicable transfer taxes, if any.
 
2. Please issue a certificate or certificates representing said shares of the
Common Stock in the name of the undersigned or in such other name as is
specified below.
 

       Signature of Registered Holder        Print Name:    

 
Notice:  The signature to this form must correspond with the name as written
upon the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever.
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES
 

Name:      
 (Print in Block Letters

 
       

Address:        

                                                                          

--------------------------------------------------------------------------------


 
EXHIBIT 2


[To be completed and signed only upon transfer of Warrant]




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________________ the right represented by the within Warrant to
purchase______ shares of Common Stock of Deer Consumer Products, Inc. to which
the within Warrant relates and appoints _____________________________ attorney
to transfer said right on the books of Deer Consumer Products, Inc. with full
power of substitution in the premises.
 
Dated:
 
______________, ____
 
 

 

      (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)       Address of Transferee                 

 
In the presence of:
 
_______________________

 

--------------------------------------------------------------------------------

